Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2020 has been entered.
 
Election/Restrictions
Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species was not to be found free of the prior art. The search has been extended as to the amendment of the instant claims. The genus has been search for all possible species claimed.  The genus has not been found free of the prior art. 


Status of the Claims
Claim(s) 1, 28, and 100, 111, and 113-115 are pending. Claims 1, 28, and 100, 111, and 113-115 are hereby examined on the merits as applied below.

Rejection Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 28, and 100, 111, and 113-115 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, US 2015/0224205 (WO 2013138694, September 19, 2013) in view of Fong (WO 92/22320), and Eldering, E., US 5,622,930, and Defrees, US 2004/0137557 (Application 10/287,994 or Patent US 7,138.371) and Delgado C, Francis GE, Fisher D., “The uses and properties of PEG-linked proteins,” Crit Rev Ther Drug Carrier Syst. 1992;9(3-4):249-304. NOTE: the Fong references is from Applicant’s newly submitted IDS with the filing of the IDS.

The instant invention is drawn to Pegylated C-1 inhibitors through a glycan where in the C-1 inhibitor has an E165Q mutation, see Claim 1 and 2.

Zhao teaches PEGylation of C-1 inhibitors, SEQ ID NO:1 (the elected species being taught). Zhao teaches the Pegylated constructs have an improved half-life, see paragraph [0168]. 
	
Fong (WO 92/22320) teaches modification such as glycosylation, see page 26 and line 35 onward, which addresses glycan modification. Fong also teaches method of increasing in vivo circulating half-life of C1-INH, see page 27 where Fong teaches:
improve the in vivo circulating half-life of Cl -INH is to conjugate it to a polymer that confers extended half-life, such as conjugating polyethylene glycol (PEG) to Cl-INH, was found to be an excellent way to increase the half-life. PEG is an non-immunogenic, linear, uncharged polymer with three water molecules per ethylene oxide unit which therefore can alter the hydrodynamic properties of the conjugated molecules dramatically. (Maxfield, eal, Polymer, 16:505-509 (1975); Bailey, F. E, et al, in Nonionic Surfactants [Schick, M. J., ed] pp.794-821, 1967). Several enzymes for therapeutic usage were PEGylated to increase the in vivo half-life effectively (Abuchowski, A. etal, J. Biol. Chem. 252::3582-3586,1977; Abuchowski, A. et al, Cancer Biochem. Biophys., 7:175-186,1984). 5 PEGylation of IL-2(interleukin-2) was also reported to increase circulatory life as well as its potency (Katre, N.V. etal, Proc. Natl. Acad Sci., 84:1487-1491 (1987); Goodson, R. etal., Bio/Technology, 8:343-346,1990). PEGylation of other molecules were reported to=have reduced immunogenicity and toxicity (Abuchowski, A. etal, J. Biol. Chem., 252:3578-3581, 1977).”

Thus, Fong teaches glycosylate modifications in vitro as well as PEGylation. 
 
The difference between what is taught by the prior art and that instantly claimed is that while Zhao and Fong teaches PEGylation on functional groups of amino acids of C1-INH, neither Zhao or Fong teach PEGylation on carbohydrate moieties that may be naturally found on the C1 inhibitor, or engineered (Fong), nor does Zhao teach the E165Q mutation.

Eldering, E teaches a C1-inhibitor of the E165Q form. Further, Eldering teaches “[b]y C1 inhibitor is meant a plasma glycoprotein with a molecular weight of about 105,000 that belongs to the super family of serine protease inhibitors. It inhibits activated components of the classical pathway of complement, C1r and C1s, and the intrinsic coagulation system, factor XIa, factor XIIa, and Kallikrein. C1 also interacts with plasmin and tissue plasminogen activator. C1 has the further property of itself being inactivated by proteases, notably elastase. It will, or course, be understood that intended to come within the scope of the definition of the C1 inhibitor are fragments of the molecule that maintain biologically activity.”

Further, Eldering teaches “The preferred embodiment C1 muteins consists of modified muteins that have a substantially longer in vivo circulating lifetime than the unmodified molecules. Favored modified C1 inhibitor muteins are those having a water soluble polymer bound to the muteins. Exemplary of such water soluble polymers are polyacrylic acid, and derivatives thereof, dextran, carboxymethylcellulose, polyethylene glycol, and polyoxyethylated glycerol. The preferred embodiment water soluble polymer is polyethylene glycol. It is disclosed in U.S. Pat. No. 4,179,337, along with methods for binding polyethylene glycol to proteins. Polyethylene glycol modified IL-2 is shown in U.S. Pat. No. 4,766,106. Using the compositions and procedures described in these two patents, polyethylene glycol modified C1 muteins are readily produced by those skilled in the art.” 

Defrees teaches the use of PEGylation on carbohydrate moieties and the engineering of carbohydrate moieties on the protein and peptides. Note the PG Pub is used for paragraph references. The whole of Defrees’ teaching is the use of carbohydrates as a linking site for polyethylene glycol to the protein or peptide, and through the use of an enzymatic transfer, lowering or eliminating side reactions that can decorate the intended protein/peptide. Carbohydrate complexes can be made or modified (as was taught by Fong) for the appropriate therapeutic end. Oximes as linkers for the glycans are taught [1243] and galactose and sialic acids are taught to be the PEGylated sugar, see [1127].  Also see Claim 28 of the ‘371 Patent where is shows a PEGylated Sialic acid residue that is terminal in the glycan structure. Both N-linked and O-linked glycans are taught, see [004]. Further, the invention is adapted to create 
Delgado et al teaches the beneficial uses and properties of PEG-linked proteins and peptides.  Delgado et al teaches that the addition of the Peg adds both hydrophobic (lipophilic) and hydrophilic properties to the PEG conjugated peptide. Delgado et al teaches a wide range of benefits of PEGylating a protein which are 1) increased plasma half-life, 2) reduced renal clearance, 3) reduced cellular clearance, 4) reduced proteolysis, 5) reduced immunoclearance, 6) reduced immunogenicity and antigenicity, and 7) increased solubility, among  8) other properties of the PEG-protein conjugates.  Unrelated PEG-proteins are shown to have these beneficial properties demonstrating the broad acceptance of the conjugated PEG to the proteins, and that the PEG is determining the property.  Delgado et al further teaches mono-pegylation, bi- and multiple-pegylation, N-terminal PEGylation and PEGylation in ranges from 700 to 70,000 MW readable upon PEG ranging from 10 to 2000, readable on. Note the substantial fold increase for many of the proteins Pegylated, found on page 251.

It would have been obvious to one of ordinary skill in the art to PEGylate C1 as taught by Zhao and Fong using the method of Defrees for the benefits taught by Fong and Delgado.  One would have been motivated to use the PEGylation method of Defrees to PEGylate C1 because specificity can be built into the final product and avoid side reactions common in chemical PEGylation. From Fong’s teaching that glycans can be modified on C1-INH, and the C1-INH can 

Note that Claims 28, 110-114 are claims to results that are the effective outcome of the product of Claim 1.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, PEGylation is a well-known modification to protein and peptides, see introduction in Defrees’ publication.  Paragraph [0004] of Defrees states: “For the production of therapeutic peptides, it is clearly desirable to utilize a derivatization strategy that results in the formation of a specifically labeled, readily characterizable, essentially homogeneous product.” Thus, PEGylation of C1 via Defrees method is highly desirable for a therapeutic end. 



The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (D) is clearly in line with Defrees teachings, as well as (A) and (B). (G) is also applicable because the PEGylation method taught by Defrees is a well-known principle of PEGylation. 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page 4 of the remarks filed 08/11/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants begin at the bottom of page 4 of the response received 04/12/2020, where it is stated: “[c]laim 1 is amended to require that the PEG moiety is covalently linked to the C1-INH protein via an oxime linkage between the said PEG moiety and a terminal sialic acid residue of C1-INH. The amended claim 1 also requires that the conjugated C1-INH has an extended in vivo half-life compared to the unconjugated C1-INH.” The bolded font is from terminal sialic acid residue of a peptide, let alone C1-INH, is modified to covalently link to a PEG moiety.” Emphasis is Applicants. Here, Applicants arrive at a conclusion that is for an anticipation rejection, not an obviousness rejection. Next, Applicants write:
The Examiner further asserts that sialic acid (“Sia” or “SA”) is repeatedly listed in the claims as a where the PEG is to be attached. See Office Action at page 6. Applicant disagrees. Defrees discloses Sia-PEG or Sia- (R)n or x as a part of modifying groups that are attached to the target peptide to synthesize a modified peptides. See claims 111, 138, 158, and 167. Defrees does not disclose a terminal sialic acid of a peptide that is to be PEGylated. Therefore, Defrees does not disclose a PEG moiety is covalently linked to a terminal sialic acid residue of a C1-INH protein to form a conjugated C1-INH as required by Applicant’s amended claim 1.”
Looking to Claim 111, one finds

    PNG
    media_image1.png
    258
    656
    media_image1.png
    Greyscale


oxime linker (linkage), one finds:
[1236] Modified sugars useful in forming the conjugates of the invention are discussed herein. The discussion focuses on preparing a sugar modified with a water-soluble polymer for clarity of illustration. In particular, the discussion focuses on the preparation of modified sugars that include a poly(ethylene glycol) moiety. Those of skill will appreciate that the methods set forth herein are broadly applicable to the preparation of modified sugars, therefore, the discussion should not be interpreted as limiting the scope of the invention. 

[1237] In general, the sugar moiety and the modifying group are linked together through the use of reactive groups, which are typically transformed by the linking process into a new organic functional group or unreactive species. The sugar reactive functional group(s), is located at any position on the sugar moiety. Reactive groups and classes of reactions useful in practicing the present invention are generally those that are WELL KNOWN in the art of bioconjugate chemistry. Currently favored classes of reactions available with reactive sugar moieties are those, which proceed under relatively mild conditions. These include, but are not limited to nucleophilic substitutions (e.g., reactions of amines and alcohols with acyl halides, active esters), electrophilic substitutions (e.g., enamine reactions) and additions to carbon-carbon and carbon-heteroatom multiple bonds (e.g., Michael reaction, Diels-Alder addition). These and other useful reactions are discussed in, for example, Smith and March, ADVANCED ORGANIC CHEMISTRY, 5th Ed., John Wiley & Sons, New York, 2001; Hermanson, BIOCONJUGATE TECHNIQUES, Academic Press, San Diego, 1996; and Feeney et al., MODIFICATON OF PROTEINS; Advances in Chemistry Series, Vol. 198, American Chemical Society, Washington, D.C., 1982. 

[1238] Useful reactive functional groups pendent from a sugar nucleus or modifying group include, but are not limited to: 

[1239] (a) carboxyl groups and various derivatives thereof including, but not limited to, N-hydroxysuccinimide esters, N-hydroxybenzotriazole esters, acid halides, acyl imidazoles, thioesters, p-nitrophenyl esters, alkyl, alkenyl, alkynyl and aromatic esters; 

[1240] (b) hydroxyl groups, which can be converted to, e.g., esters, ethers, aldehydes, etc. 

[1241] (c) haloalkyl groups, wherein the halide can be later displaced with a nucleophilic group such as, for example, an amine, a carboxylate anion, thiol anion, carbanion, or an alkoxide ion, thereby resulting in the covalent attachment of a new group at the functional group of the halogen atom; 

[1242] (d) dienophile groups, which are capable of participating in Diels-Alder reactions such as, for example, maleimido groups; 

[1243] (e) aldehyde or ketone groups, such that subsequent derivatization is possible via formation of carbonyl derivatives such as, for example, imines, hydrazones, semicarbazones or oximes, or via such mechanisms as Grignard addition or alkyllithium addition; 

Thus, linkers to modify the sugar is a matter of judicious selection, and hardly an overwhelming number of choices for the skilled artisan as disclosed in paragraph [1237]. It’s a known chemistry to attach a PEG, or other moiety to the sugar, which is then transferred to the compound as a whole from Defrees. In the instant case, a (Sia)-(R) to the whole of the molecule as illustrated above from Claim 111. 
Next, Applicants argue “[p]eptides whose glycans do not contain terminal sialic acids residues are rapidly removed from the circulation by the liver, an even which negates any potential therapeutic benefit of the peptide,” from Defrees at paragraph [0002]. Applicants then go on to state, “Defrees discloses attaching of sialic acid (i.e., sialylation) to TP10 peptides extended the half-life of the sialylated TP10 peptide.” There are two points to address here, both favor applying Defrees teaching to the instant application. The first is peptides that do not have sialic acids have a shorter half-life, and that when Defrees attached a sialic acid residue to the TP10 peptide, an increase in half-life was observed. Applicants are making a case for their “invention” using Defrees while arguing against the Degrees reference. There is no evidence 
Next, on page 6 – 7, bottom paragraph to top paragraph respectively, Applicants state “Defrees does not discloses (sic) that PEGylating an exposed sialic acid of a protein results in an extended half-life.” Applicants are making an assertion that is groundless. First, the teaching of Defrees, a US Patent, is enabled, and this assertion is simply that. While picking and choosing data to make such a claim targeting enablement, or that Defrees did not provide a showing of increased half-life, the following is provided:

    PNG
    media_image2.png
    515
    684
    media_image2.png
    Greyscale

Here, one can see that the half-life of the rFSH with both a 10KDa and a 1KDa survived exposure to blood far better that the non-PEGylated form, and it was attached to SA (Sialic Also note that this example is in stark contrast to Applicants assertion that Defrees does not teach a protein/peptide with a terminal Sialic acid that is Pegylated!
Applicants did not find a surprising and unexpected result, they confirmed the teaching of the three references –PEGylation increases the half-life of proteins and peptides. Applicants found what was taught in the literature and the prior art, and what was reasonably understood that PEGylation conferred on to the molecule it was attached. Recall, Delgado et al teaches the beneficial uses and properties of PEG-linked proteins and peptides.  Delgado et al et al teaches that the addition of the Peg adds both hydrophobic (lipophilic) and hydrophilic properties to the PEG conjugated peptide. Delgado et al teaches a wide range of benefits of PEGylating a protein which are 1) increased plasma half-life, 2) reduced renal clearance, 3) reduced cellular clearance, 4) reduced proteolysis, 5) reduced immunoclearance, 6) reduced immunogenicity and antigenicity, and 7) increased solubility, among  8) other properties of the PEG-protein conjugates.  The remainder of the arguments (pages 8 and 9) are again attacking in a piecemeal manner, and do little to make up for the near desperate nonsense. Defrees did show an improvement. Further, the references beyond Defrees applied in the rejection support a reasonable expectation of success and ample motivation to PEGylate any peptide or protein that is subject to rapid degradation. 

The rejection is maintained. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 28, 100, 111, 113-115 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 51, 64-68, 74,75, 78, and 79 of copending Application No. 15/955,212 (reference application), in view of Eldering, E teaches a C1-inhibitor of the E165Q form, Defrees, US 2004/0137557 and Delgado C, Francis GE, Fisher D., “The uses and properties of PEG-linked proteins,” Crit Rev Ther Drug Carrier Syst. 1992;9(3-4):249-304.
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of Claim 1 of the instant invention anticipates Claim 51 of the ‘212 Application. Both Applications arrive at the same composition.
Alternatively, the instant invention is obvious over the ‘212 Application as the claims both anticipate and render obvious compounds in light of Eldering, Defrees, and Delgado for the reasons applied in the 103 rejection.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. In the instant case, the claims are identical for the most part and therefore anticipate or render obvious each other. In order to advance prosecution, the claims are rejected under a provisional ODP rejection in anticipation of amendments. Given the comprising language of the ‘212 application, PEGylation is envisioned for the reason to have PSA conjugated.
Applicant’s Arguments
Applicant’s arguments are found on page 10 of the remarks filed 04/12/2020. Applicants state that the present double patenting rejection is improper because the ‘212 application is a proper divisional application claiming priority to the instant application. This might be true for the method still pending in the ‘212, but Applicants are still claiming the same product between the two Applications. The rejection still stands.

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The Claims of the ‘212 application reads on at least on glycan residue and at least one polysialic acid, see Claim 51. The instant claims read on at least one sialic acid, and polysialic is more than one. Also, looking to Claim 1 of the instant case and that of the ‘212 case, these polysialic residues are to be PEGylated, and this reads on the instant invention in view of the comprising language. The rejection is maintained. The rejection cannot be held in abeyance. 

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654